                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
v.                                                §    CRIMINAL ACTION NO. 4:19-CR-244-
                                                  §                ALM
PERCY MCCLINTON SNOW (1),                         §
                                                  §
               Defendant.                         §


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant Percy McClinton Snow’s

(“Defendant”) supervised release. After the District Judge referred the matter to this Court for a

report and recommendation, the Court conducted a hearing on April 9, 2021, to determine whether

Defendant violated his supervised release. Defendant was represented by Frank Henderson, of the

Federal Public Defender’s Office. The Government was represented by Wes Wynne.

       Defendant was sentenced on January 17, 2006, before The Honorable Charles R. Butler Jr.

of the Southern District of Alabama after pleading guilty to the offense of Conspiracy to Possess

with Intent to Distribute Methamphetamine, a Class B felony. This offense carried a statutory

maximum imprisonment term of 40 years. The guideline imprisonment range, based on a total

offense level of 31 and a criminal history category of IV, was 151 to 188 months. Defendant was

subsequently sentenced to 151 months imprisonment followed by a 4-year term of supervised

release subject to the standard conditions of release, plus special conditions to include drug

treatment and testing, $100 special assessment and restitution in the amount of $1,362.40. On

October 30, 2015, Defendant completed his period of imprisonment and began service of the

supervision term. On April 29, 2015, the Court reduced the custody sentence from 151 months to


REPORT AND RECOMMENDATION – Page 1
121 months, pursuant to 18 U.S.C. § 3582(c)(2). The term of supervised release was revoked on

September 25, 2017, and Defendant was sentenced to 6 months imprisonment followed by a 54-

month term of supervised release. The term of supervised release was revoked again on May 10,

2018, and Defendant was subsequently sentenced to 12 months imprisonment followed by a 40-

month term of supervised release which commenced on April 25, 2019 and was scheduled to expire

on August 24, 2022. Jurisdiction of this case was transferred to the Eastern District of Texas on

September 30, 2019, and the case was assigned to U.S. District Judge Amos L. Mazzant, III.

       On January 28, 2021, the U.S. Probation Officer executed a Petition for Warrant or

Summons for Offender Under Supervision [Dkt. 2, Sealed]. The Petition asserted that Defendant

violated six (6) conditions of supervision, as follows: (1) The defendant shall not commit another

federal, state or local crime; (2), (3) The defendant shall not unlawfully possess a controlled

substance; (4) The defendant shall refrain from excessive use of alcohol and shall not purchase,

possess, use, distribute, or administer any controlled substance or any paraphernalia related to any

controlled substances, except as prescribed by a physician; (5) The defendant shall not leave the

judicial district without the permission of the Court or probation officer; and (6) The defendant

shall participate in a program of testing and treatment for drug abuse and/or alcohol abuse as

directed by the Probation Office [Dkt. 2 at 1-3, Sealed].

       The Petition alleges that Defendant committed the following acts: (1), (2) On January 17,

2020, the defendant was arrested by Pearl Mississippi Police Department for the offenses of

Possession of Controlled Substance (methamphetamine) and Possession of Marijuana both in

violation of Mississippi Statute 41-29- 139(c). A traffic stop was made on a vehicle driven by the

defendant for failing to maintain a single lane. After the defendant and the passenger in the vehicle

told the officer two different stories regarding why and where they were traveling, the officer



REPORT AND RECOMMENDATION – Page 2
requested to search the vehicle. The defendant denied the search, so a canine officer was called

for a perimeter search of the vehicle. The canine alerted to possible illegal substances being in the

vehicle, which provided the officer probable cause to search the vehicle. In the driver’s door, where

the defendant was sitting, a black bag containing methamphetamine and marijuana was found.

Additionally, a glass pipe known to be used to smoke methamphetamine was found in the driver’s

seat. As of this writing, the defendant is in custody in the Rankin County, Mississippi jail. A

$10,000 bond has been set for the Possession of Controlled Substance (methamphetamine) and a

$1,000 bond has been set for the Possession of Marijuana offense; (3), (4) The defendant submitted

urine specimens on August 20, 2019 and November 25, 2019, which tested positive for

methamphetamine.      The tests were confirmed by Alere Toxicology, Inc.            Additionally, on

November 26, 2019, the defendant admitted verbally to this officer to the November 25, 2019 drug

use; (5) On January 17, 2020, the defendant was arrested in Pearl, Mississippi. He did not have

permission from the Court or the probation office to travel outside the judicial district; and (6) The

defendant failed to attend substance abuse treatment at Addiction Recover Center, Lewisville, TX,

on September 19, 2019. He also failed to submit to random drug testing at On-Scene Drugscreens

in McKinney, TX, on August 31, November 23, December 7, 2019, January 11, and January 14,

2020 [Dkt. 2 at 1-3, Sealed].

       Prior to the Government putting on its case, Defendant entered a plea of true to

allegations 3 and 4 of the Petition. The Government dismissed allegations 1, 2, 5, and 6. Having

considered the Petition and the plea of true to allegations 3 and 4, the Court finds that Defendant

did violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court [Dkt. 16].



REPORT AND RECOMMENDATION – Page 3
                                      RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of eighteen (18) months, with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

Yazoo, Mississippi, if appropriate.

       SIGNED this 19th day of May, 2021.




                                  ___________________________________
                                  Christine A. Nowak
                                  UNITED STATES MAGISTRATE JUDGE




REPORT AND RECOMMENDATION – Page 4
